 Case 19-03328 Doc 41-2 Filed 11/11/19 Entered 11/11/19 20:29:26                                        Desc
           Statement Accompanying Relief From Stay Page 1 of 1
                                REQUIRED STATEMENT TO ACCOMPANY
                                  ALL MOTIONS TO MODIFY STAY

All Cases: Debtor(s)_Meldon R. Dobson and Natasha A. Dobson_ Case No._19-03328_Chapter 13

All Cases: Name of Moving Creditor VW CREDIT INC. D/B/A AUDI FINANCIAL SERVICES
Date Case Filed 2/8/19

Nature of Relief Sought: X Lift Stay         Annul Stay        Other (describe)_____________________

Chapter 13: Date of Confirmation Hearing                             or Date Plan Confirmed          5/2/19

Chapter 7:     No-Asset Report Filed on
               No-Asset Report not Filed, Date of Creditors Meeting

1.      Collateral
        a.         Home
        b.      X Car Year, Make and Model 2017 Audi Q7
        c.         Other

2.      Balance Owed as of Petition Date $38,477.74
        Total of all other Liens against Collateral $___________

3.      In Chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history
        listing the amounts and dates of all payments received from the debtor(s) post-petition.

4.      Estimated Value of Collateral $37,700.00

5.      Default
        a.         Pre-Petition Default
               Number of months                                Amount $
        b.     X Post-Petition Default
               i.       X On direct payments to the moving creditor
                        Number of months 3.5 as of 11/6/19     Amount $3,896.97, including
                                                               attorney fees and court costs.
               ii.         On payments to the Standing Chapter 13 Trustee
                        Number of months                       Amount $
6.      Other Allegations
        a.          Lack of Adequate Protection § 362 (d)(1)
               i.          No insurance
               ii.         Taxes unpaid         Amount $
               iii.        Rapidly depreciating asset
               iv.          Other ____________________________

        b.             No Equity and not Necessary for an Effective Reorganization § 362 (d)(2)

        c.            Other “Cause” § 362 (d)(1)
                  i.         Bad Faith (describe) _________________
                  ii.        Multiple filings
                  iii.        Other (describe) ____________________________________________

        d.        Debtor’s Statement of Intention regarding the Collateral
                  i.     Reaffirm ii.   Redeem    iii.   Surrender   iv.   No Statement of Intention Filed

Date:   11/11/19                                               _____/s/ Terri M. Long_______
                                                                      Counsel for Movant
